Exhibit 10.85






 
 
 
ex 10.85 logo [logo1085.jpg]
 
 
CREDIT AGREEMENT
 
 
dated as of
 
 
April 29, 2011
 
 
by and between
 
 
AMERCO REAL ESTATE COMPANY and U-HAUL CO. OF FLORIDA,
collectively, as Borrower Sponsors
 
 
and
 
 
JPMORGAN CHASE BANK, N.A.,
as Lender
 
________________
 
 
 
 
 
 
 
 
 
 
 




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
                                                                Page
ARTICLE I
 
Definitions
       
SECTION 1.01.
Defined
Terms                                                                                     
 1
 
SECTION 1.02.
Terms
Generally                                                                                     
 7
 
SECTION 1.03.
Accounting Terms;
GAAP                                                                                     
 7
         
ARTICLE II
 
Borrowings
       
SECTION 2.01.
Commitment                                                                                     
 7
 
SECTION 2.02.
Loans and
Borrowings                                                                                     
 8
 
SECTION 2.03.
Requests for
Borrowings                                                                                     
 8
 
SECTION 2.04.
Funding of
Borrowings                                                                                     
 9
 
SECTION 2.05.
Commitment Fees
 9
 
SECTION 2.06.
Termination of Commitments, Extension of Expiration Date
 9
 
SECTION 2.07.
Repayment of Loans; Evidence of
Debt                                                                                     
 10
 
SECTION 2.08.
Prepayment of
Loans                                                                                     
 10
 
SECTION 2.09.
Fees                                                                                     
 10
 
SECTION 2.10.
Interest                                                                                     
 11
 
SECTION 2.11.
Alternate Rate of
Interest                                                                                     
 11
 
SECTION 2.12.
Increased
Costs                                                                                     
 11
 
SECTION 2.13.
Intentionally
Omitted                                                                                     
 12
 
SECTION 2.14.
Taxes                                                                                     
 12
 
SECTION 2.15.
Payments
Generally                                                                                     
 12
 
SECTION 2.16.
Mitigation
Obligations                                                                                     
 13
         
ARTICLE III
 
Representations and Warranties
       
SECTION 3.01.
Organization;
Powers                                                                                     
 13
 
SECTION 3.02.
Authorization;
Enforceability                                                                                     
 13
 
SECTION 3.03.
Governmental Approvals; No
Conflicts                                                                                     
 13
 
SECTION 3.04.
Properties                                                                                     
 14
 
SECTION 3.05.
Compliance with Laws and
Agreements                                                                                     
 14
 
SECTION 3.06.
Investment Company
Status                                                                                     
 14
 
SECTION 3.07.
Taxes                                                                                     
 14
 
SECTION 3.08.
Disclosure                                                                                     
 14
         
ARTICLE IV
 
Conditions
 
SECTION 4.01.
Effective
Date                                                                                     
 14
 
SECTION 4.02.
Each Credit
Event                                                                                     
 15
 




 
1

--------------------------------------------------------------------------------

 




       
ARTICLE V
 
Affirmative Covenants
         
SECTION 5.01.
Notices of Material
Events                                                                                     
 17
 
SECTION 5.02.
Existence; Conduct of
Business                                                                                     
 17
 
SECTION 5.03.
Maintenance of Properties;
Insurance                                                                                     
 17
 
SECTION 5.04.
Books and Records; Inspection
Rights                                                                                     
 19
 
SECTION 5.05.
Compliance with
Laws                                                                                     
 19
 
SECTION 5.06.
Use of
Proceeds                                                                                     
 19
 
SECTION 5.07
 
Financial Reporting
 19
 
ARTICLE VI
 
Negative Covenants
 
SECTION 6.01.
Equity
Interests                                                                                     
 20
 
SECTION 6.02.
Fundamental
Changes                                                                                     
 20
 
SECTION 6.03.
Government
Regulation                                                                                     
 20
         
ARTICLE VII
 
Defaults
     
 20
         
ARTICLE VIII
 
Miscellaneous
SECTION 8.01.
Notices                                                                                     
 22
SECTION 8.02.
Waivers;
Amendments                                                                                     
 22
SECTION 8.03.
Expenses; Indemnity; Damage
Waiver                                                                                     
 23
SECTION 8.04.
Successors and
Assigns                                                                                     
 23
SECTION 8.05.
Survival                                                                                     
 24
SECTION 8.06.
Counterparts;
Integration;  Effectiveness                                                                                     
 24
SECTION 8.07.
Severability                                                                                     
 24
SECTION 8.08.
Intentionally
Omitted                                                                                     
 24
SECTION 8.09.
Governing Law; Jurisdiction; Consent
  to Service of
Process                                                                                     
 
 24
SECTION 8.10.
WAIVER OF JURY
TRIAL                                                                                     
 25
SECTION 8.11.
Headings                                                                                     
 25
SECTION 8.12.
Confidentiality                                                                                     
 25
SECTION 8.13.
Interest Rate
Limitation                                                                                     
 26
SECTION 8.14.
USA PATRIOT
Act                                                                                     
 26
SECTION 8.15.
Information                                                                                     
 26
SECTION 8.16.
No
Representation                                                                                     
 26








 
2

--------------------------------------------------------------------------------

 







EXHIBITS:


Exhibit A – Form of Borrowing Request / Election Request

Exhibit B -- Form of Promissory Note

Exhibit C -- Form of Environmental Indemnity Agreement
Exhibit D -- Form of No Pending Litigation Certificate
Exhibit E  -- Form of Note Guaranty

 
3

--------------------------------------------------------------------------------

 

This CREDIT AGREEMENT is dated as of April 29, 2011, by and between AMERCO REAL
ESTATE COMPANY, a Nevada corporation (“AREC”), and U-HAUL CO. OF FLORIDA, a
Florida corporation (“UHC FL” and collectively with AREC, “Borrower Sponsors”)
and JPMORGAN CHASE BANK, N.A. (“Lender”).


The parties hereto agree as follows:


ARTICLE I
Definitions


SECTION 1.01.  Defined Terms.  As used in this Credit Agreement, the following
terms have the meanings specified below:


"Adjusted LIBOR Rate" means the sum of (i) the Applicable Margin plus (ii) the
quotient of (a) the LIBOR Rate, divided by (b) one minus the Reserve Requirement
(expressed as a decimal), as determined on Interest Reset Day of the applicable
calendar month.  The Adjusted LIBOR Rate shall adjust monthly, resetting on the
Interest Reset Day of each calendar month while any Loans are outstanding.


"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


"Applicable Margin" means 1.5% per annum.


“Appraisal” means, as to any Property, an appraisal of such Property, prepared
not more than sixty (60) days (or such longer period as acceptable to Lender)
prior to the Borrowing Date by a member of the Appraisal Institute selected by
Lender, which appraisal shall be prepared at Borrower Sponsors’ sole cost and
expense and shall meet the minimum appraisal standards for national banks
promulgated by the Comptroller of the Currency pursuant to FIRREA.


“Appraised Value” means the fair market, “as is” value of a Property determined
by an Appraisal based on an arm’s length transaction between an informed and
willing buyer and an informed and willing seller, under no compulsion to buy or
sell, respectively, on the appraisal date of the Appraisal.


“AMERCO” means AMERCO, a Nevada corporation.


"Base Rate" means, for any day, a rate per annum equal (a) the Prime Rate in
effect on such day, minus (b) 1.0%.  Any change in the Base Rate due to a change
in the Prime Rate shall be effective from and including the effective date of
such change in the Prime Rate, provided, that the Base Rate shall in no event be
less than 1%.


"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.


"Borrower Subsidiary" means any subsidiary of either AREC or UHC FL.


"Borrowing" means Loans made on the same date.


“Borrowing Date” means the date that a Loan is made pursuant to the terms of
this Credit Agreement.

 
 

--------------------------------------------------------------------------------

 



"Borrowing Request" means a request for a Borrowing in accordance with Section
2.03.


"Business Day" means a day (other than a Saturday or Sunday) on which banks
generally are open in Arizona and/or New York for the conduct of substantially
all of their commercial lending activities and on which dealings in United
States dollars are carried on in the London interbank market.


"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Credit Agreement, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the date of this Credit Agreement or (c) compliance by Lender (or, for purposes
of Section 2.12(b), by any lending office of Lender or by Lender's holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Credit Agreement.


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means the Properties and other property defined as the “Trust
Estate” or “Mortgaged Estate” in any of the Deeds of Trust.


"Commitment" means the commitment of Lender to make Loans, as such commitment
may be reduced from time to time pursuant to this Credit Agreement.  The initial
amount of Lender's Commitment is $100,000,000.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.


“Debt” means indebtedness and any other obligations for borrowed money (other
than the Loans) of AMERCO, Borrower Sponsors (or either of them), Master
Guarantor, or any subsidiary thereof, including guarantees, capital lease
obligations and operating leases, but excluding all such indebtedness and
obligations of Excluded Subsidiaries


“Deed of Trust” means any (a) Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing or (b) that Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing or (c) any other security
instrument recorded in the real property records of a state, in each case
executed by a SPE Subsidiary for the benefit of Lender as contemplated
herein.  "Deeds of Trust" means each and every such Deed of Trust, taken
collectively.


"Default" has the meaning assigned to such term in Article VII.


"dollars" or "$" refers to lawful money of the United States of America.


"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).


"Environmental Laws" means, with respect to the Collateral, all laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.



 
2

--------------------------------------------------------------------------------

 

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower Sponsors or any Borrower Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“Encumbrances” means any liens, easements, rights-of way, zoning and other
restrictions (including any restriction or exclusive use provision in any lease
or other occupancy agreement), covenants and other similar charges or
encumbrances.


"Eurodollar", when used in reference to any Loan or Borrowing, refers to the
fact that such Loan or Borrowing is bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.


“Excluded Subsidiary” means a single-purpose bankruptcy-remote subsidiary of
AMERCO or a Borrower Sponsor that has issued or is the borrower party under
securitized indebtedness, including commercial mortgage-backed securities.


“Exit Fee” has the meaning provided for in Section 2.05(a).


“Expiration Date” means April 30, 2012, as the same may be extended pursuant to
Section 2.06.


"Financial Officer" means the secretary, treasurer or assistant treasurer of
either AREC or UHC FL.


“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.


"GAAP" means generally accepted accounting principles in the United States of
America.


"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


"Hazardous Materials"  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Interest Payment Date" means the fifth (5th) day of each calendar month.



 
3

--------------------------------------------------------------------------------

 

“Interest Reset Day” means the fifth (5th) day of each calendar month, provided
such day is a Business Day, or if such day is not a Business Day, the next
succeeding Business Day following the fifth (5th) day of such calendar month.


“Legal Requirements” means, with respect to any Person or Property, all
statutes, laws, treaties, codes, rules, orders, regulations, ordinances,
judgments, decrees, injunctions, permits, determinations or requirements of any
Governmental Authority, whether now or hereafter enacted and in force,
including, without limitation, building, use, zoning and land use laws,
ordinances or regulations (including set back requirements), and any applicable
covenants and restrictions pursuant thereto relating in any way to a Property
(including the construction, ownership, use, alteration, rental or operation
thereof), the ADA, Environmental Laws, all Permits and all Encumbrances.


“Lender’s Title Policy” means, with respect to each Property, an ALTA lender’s
title insurance policy or policies (1970 unmodified form, where available, and
2006 form in all other cases) dated as of the date of the applicable Borrowing
Date, delivered to Lender and issued by the Title Company, which title insurance
policy (a) provides coverage in an amount not less than the amount of the
applicable Loan, (b) insures the Lender, and its successors and assigns, that
the related Deed of Trust creates a valid first mortgage lien on the Property
(including all beneficial easements), free and clear of all exceptions from
coverage other than the Permitted Encumbrances and such standard exceptions and
exclusions from coverage as the Lender may approve, (c) contains such
endorsements and affirmative coverage as the Lender may reasonably require, (d)
names the Lender, and its successors and assigns, as the insured party
thereunder, (e) is assignable by its terms with a transfer of the applicable
Note and Deed of Trust, and (f) is otherwise in both form and substance
satisfactory to the Lender.


"LIBOR Rate" means with respect to any LIBOR advance, the interest rate
determined by the Lender, on the Interest Reset Day while any Loans are
outstanding, by reference to Reuters Screen LIBOR01, formerly known as Page 3750
of the Moneyline Telerate Service (together with any successor or substitute,
the "Service") or any successor or substitute page of the Service providing rate
quotations comparable to those currently provided on such page of the Service,
as determined by the Lender from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market, to be the rate at approximately 11:00 a.m. London time, on
such Interest Reset Day, for dollar deposits with a maturity equal to one month.
If no LIBOR Rate is available to the Lender, the applicable LIBOR Rate for such
period of time (i.e., until the next reset date where the intended LIBOR Rate is
available) shall instead be the rate determined by the Lender to be the rate at
which the Lender offers to place U.S. dollar deposits having a one-month
maturity with first-class banks in the London interbank market at approximately
11:00 A.M. (London time) on Interest Reset Day.


“Loan Documents” means, collectively, this Credit Agreement, the Notes, the
Deeds of Trust, the Master Guaranty, each Note Guaranty and each other agreement
and instrument provided by Borrower Sponsors, an SPE Subsidiary, Master
Guarantor or an Affiliate of any of the foregoing to Lender or an Affiliate of
Lender in conjunction with the Transactions, but specifically excluding any such
documents that are with an Excluded Subsidiary.


“Loan-to-Value Percentage” means, as of any applicable date of determination,
the percentage obtained by dividing (i) the total outstanding principal balance
of a Loan by (ii) either (a) the Appraised Value of the Property that is
Collateral for such Loan, or (b) if the cost of the Property is less than the
Appraised Value and the Property has been acquired by a SPE Subsidiary (from a
third party unaffiliated with Borrower Sponsors) within the previous 6 months,
or the Property will be acquired in connection with the Loan on the date of
determination of the Loan-to-Value Percentage, the cost of the Property.  The
Loan-to-Value Percentage shall be expressed as a percentage, and shall be
determined by Lender, in its sole discretion, based on the Property that is the
primary security for the Note evidencing

 
4

--------------------------------------------------------------------------------

 

the Loan, and without regard to any other Collateral held by Lender in
connection with the Transactions.


"Loans" means the loans made by Lender to the a SPE Subsidiary pursuant to this
Credit Agreement, each of which shall be secured by one or more parcels of
Property through a single Deed of Trust.


“Master Guaranty” means that certain Master Guaranty from AMERCO and U-HAUL
INTERNATIONAL, INC., a Nevada corporation (collectively, “Master Guarantor”) to
Lender, of even date herewith.


"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower Sponsors and the Borrower Subsidiaries taken as a whole, (b) the
ability of the Borrower Sponsors or Borrower Subsidiaries to perform any of its
obligations under this Credit Agreement, (c) the Collateral or an SPE
Subsidiary’s ownership, use or operation thereof, (d) the ability of an SPE
Subsidiary (other than an Excluded Subsidiary) to perform pursuant to a Note or
Deed of Trust, or (e) the rights of or benefits available to Lender under this
Credit Agreement and the other Loan Documents.


"Maturity Date" means with respect to any Loan, the maturity date set forth in
the applicable Note, which shall be 12 full months after the Borrowing Date of
the Loan evidenced by such Note.


“Non-Usage Fee” has the meaning provided for in Section 2.05(b).


“Note” means a Promissory Note dated as of the Borrowing Date on which a Loan is
made pursuant to this Credit Agreement, from the applicable SPE Subsidiary
collectively, as “Maker”, to the order of Lender, as “Holder”.  “Notes” shall
mean all such Notes executed and delivered pursuant to the terms of this Credit
Agreement.


“Note Guaranty” means a Guaranty of Note executed and delivered, jointly and
severally, by Master Guarantor and the Borrower Sponsor that is the parent of
the SPE Subsidiary that is the Maker on the Note, to Lender.  There shall be a
Note Guaranty for each individual Note issued pursuant to this Credit Agreement.


“Permitted Encumbrances” means, collectively, (a) the liens created by the Loan
Documents, (b) leases granted in the ordinary course of operation for the
Property, and (c) such other Encumbrances as Lender has approved or may approve
in writing in the Lender’s sole discretion.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Lender as its prime rate.  The Prime Rate is a variable rate and each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.  THE PRIME RATE IS A REFERENCE
RATE AND MAY NOT BE THE BANK’S LOWEST RATE.


"Properties" means one or more of the parcels of real property that are or
become subject to a security interest of Lender pursuant to the terms of this
Credit Agreement.  A “Property” shall mean a specific parcel or parcel of real
property that is offered as security in connection with a Loan.


“Regulation D” means Regulation D of the Board as from time to time in effect
and any

 
5

--------------------------------------------------------------------------------

 

successor thereto or other regulation or official interpretation of said Board
relating to reserve requirements applicable to member banks of the Federal
Reserve System.


"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D.


"Revolving Credit Exposure" means the sum of the outstanding principal amount of
all Loans at such time.


“Right of First Refusal” means, with respect to any Property secured by a Loan
or once secured by a Loan, the right of Lender or its Affiliate to match any
offer to finance or refinance such Property pursuant to a commercial mortgage
backed security transaction.  In order to qualify as a Right of First Refusal
for the purposes of Section 2.05(a) of this Credit Agreement, (i) the Borrower
Sponsor or an SPE Subsidiary must present reasonable evidence of the material
terms by which such third-party lender is willing to provide such financing (to
be secured by a Property) to the SPE Subsidiary, which shall include the term of
the loan, the interest rate and any loan-to-value requirement, and (ii) Borrower
Sponsor or the SPE Subsidiary must allow Lender (or its Affiliate) no less than
15 days in which to match such material business terms of the proposed
financing, and (iii) if Lender or its Affiliate timely elects to match such
financing, Borrower Sponsor must use good faith efforts to cause the SPE
Subsidiary to satisfy all requirements and proceed to close the proposed
financing arrangement with Lender or its Affiliate.


"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


"SPE Subsidiary" means any Borrower Subsidiary holding title to one or more of
the Properties.


"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Title Company” means First American Title Insurance Company.


"Transactions" means the execution, delivery and performance by the Borrower
Sponsors and SPE Subsidiaries of this Credit Agreement, the borrowing and
repayment of Loans, and the use of the proceeds thereof.


“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the state where the relevant Collateral is located, or, as necessary
to give effect to the rules of such state, in the state where the owner of the
Collateral is formed or domiciled.

 
6

--------------------------------------------------------------------------------

 



SECTION 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Credit Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Credit Agreement and (e) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


SECTION 1.03.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Sponsors notify Lender that the Borrower Sponsors request an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if Lender requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until  such notice shall have been
withdrawn or such provision amended in accordance herewith.


ARTICLE II
Borrowings


SECTION 2.01.  Commitment.  (a)  Subject to the terms and conditions set forth
herein, Lender agrees, upon request of a Borrower Sponsor, to make Loans to SPE
Subsidiaries from time to time, prior to the Expiration Date, in an aggregate
principal amount that will not result in Lender's Revolving Credit Exposure
exceeding the Commitment.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower Sponsors may form one or more SPE
Subsidiaries and cause such SPE Subsidiaries to borrow Loans, prepay Loans and
reborrow from the Commitment until the Expiration Date.  An individual Loan
shall be made to a single SPE Subsidiary, and evidenced by a single Note and
Deed of Trust.  Such Loan shall be repaid by an SPE Subsidiary (including
through prepayment) in accordance with the terms of the applicable
Note.  Payment of each individual Note will be guarantied by a Note Guaranty.


(b)           Borrower Sponsors shall be obligated to perform in accordance with
the terms of this Credit Agreement.  All obligations under this Credit Agreement
are guarantied by the Master Guaranty.   Upon a Default hereunder, in addition
to all other remedies provided for in this Agreement, this Commitment shall
immediately terminate, at the option of Lender, and Lender shall have no further
obligation to make Loans.


(c)           Individual Loans may be assigned by Lender for value without the
assignment of this Credit Agreement.  Following such assignment, the assigned
Loans shall no longer be considered a

 
7

--------------------------------------------------------------------------------

 

Loan made pursuant to this Credit Agreement (and amounts paid to Lender in
connection with such assignment shall reduce Lender’s Revolving Credit Exposure
under this Credit Agreement).  Notwithstanding anything to the contrary, a
default or event of default under such an assigned Loan shall not constitute a
Default under this Credit Agreement.


SECTION 2.02.  Loans and Borrowings.  (a)  Subject to Section 2.11, each
Borrowing shall be comprised of Eurodollar Loans as the Borrower Sponsors may
request in accordance herewith.  Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Credit
Agreement or the applicable Note.


(b)  Each individual Loan shall be not less than $1,000,000, except as otherwise
agreed by Lender, and shall be secured by one or more Properties. Each Loan may
be used to purchase such Property, or may be advanced and secured by Property
currently owned by an SPE Subsidiary, or Property that will be transferred by a
Borrower Sponsor to an SPE Subsidiary in connection with the Loan.


(c)  The Loan-to-Value Percentage for a Loan shall not exceed 65%, as determined
by Lender in its sole discretion.
 
 
(d)  Notwithstanding any other provision of this Credit Agreement, no Borrower
Sponsor shall be entitled to request any Borrowing or Loan after the Expiration
Date.


(e)  Prior to requesting any Loan, the Borrower Sponsor that is the parent of
the SPE Subsidiary that will be the borrower on the Note shall have submitted
such information to Lender as required in order for Lender to fully diligence
and evaluate the condition of the Properties that will comprise the Collateral
for such Loan, and to otherwise comply with Section 4.02 (c) and (d) of this
Credit Agreement.  Once Lender has approved a Property, in writing, Borrower
Sponsors may include a request for a Loan to be secured by such  Property in
connection with its next requested Borrowing.


SECTION 2.03.  Requests for Borrowings.   The Borrower Sponsors shall notify
Lender (a) in writing (which may be by email), or (b) by telephone, not later
than 11:00 a.m., Phoenix time, three Business Days before the date of the
proposed Borrowing.  Each such Borrowing Request shall be in the form attached
hereto as Exhibit A, shall be signed by the Borrower, and shall be delivered by
hand or telecopy to Lender signed by the Borrower.  Each Borrowing Request shall
be irrevocable when made, and shall specify the following information in
compliance with Section 2.02:


(i)   the name and tax identification number(s) of the applicable SPE
Subsidiary(ies) that will execute the Note(s);


(ii)   the aggregate amount of the requested Borrowing;


(iii)  a description of the number of Loans comprising the Borrowing, if more
than one, and the Properties associated with the Loans (each such loan will be
evidenced by a Note);


(iv)  the date of such Borrowing, which shall be a Business Day; and


(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.04, or, if the Loan is
being used to

 
8

--------------------------------------------------------------------------------

 

refinance existing debt, the wiring instructions for the existing lender.  In
any event, the proceeds of all or a portion of a Borrowing may, at Lender’s
election be placed into an escrow with the Title Company as required to
facilitate the repayment of existing loans, recordation of documentation and the
issuance of the Lender’s Title Policy.


SECTION 2.04.  Funding of Borrowings.  Subject to the satisfaction of all
conditions precedent in Section 4.02 and elsewhere in this Credit Agreement,
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by depositing by 12:00 noon, Phoenix time, to either (i) the account
maintained with Lender and designated by the Borrower Sponsor in the applicable
Borrowing Request, (ii) the Title Company to facilitate the closing of the Loans
(including repayment of existing debt encumbering the applicable Property(ies),
if any), or (iii) a third party lender as necessary to facilitate repayment of
existing debt encumbering the applicable Property(ies).


SECTION 2.05.  Commitment Fees.   As consideration of the Commitment, and Lender
agreeing to make the Loans to SPE Subsidiaries formed by the Borrower Sponsors
as contemplated hereunder, Borrower agrees as follows:


(a)  With respect to each Loan, Borrower Sponsors agree to pay an Exit Fee to
Lender on the EF Payment Date.  As used herein “Exit Fee” shall mean a fee equal
to 1% of the original principal amount of the applicable Loan, and “EF Payment
Date” means the date that a Borrower Sponsor or an SPE Subsidiary enters into a
loan agreement or other financing arrangement with a third-party lender
unaffiliated with Lender for a commercial mortgage backed securities
transaction, which commercial mortgage backed securities transaction is secured
(in whole or part) by a Property that has previously secured such applicable
Loan.  The Exit Fee is earned in full on the date that Lender makes a Loan,
provided that Lender agrees to defer the payment of the Exit Fee until the EF
Payment Date, and provided further that (i) if the EF Payment Date does not
occur within 18 months following the date that Borrower or SPE Subsidiary repays
a Loan associated with a Property in full, then Lender shall waive and have no
further right to receive the Exit Fee with respect to such Loan and Property
only, (ii) no Exit Fee shall be due if a Loan is refinanced through Lender or an
Affiliate of Lender or through financing other than a securitized financing
transaction, and (iii) no Exit Fee shall be due if a Borrower Sponsor or the SPE
Subsidiary provides Lender with a Right of First Refusal, and Lender fails to
timely offer a securitized lending arrangement (from Lender or its Affiliate) to
Borrower Sponsor or the SPE Subsidiary on like or better material business terms
than those offered by the prospective third-party lender.  The obligation to pay
the Exit Fee is personal to Borrower Sponsors (and their Affiliates, including,
without limitation, SPE Subsidiaries) and does not run with the land; upon a
sale of a Property to a third party that is unaffiliated with Borrower Sponsors,
Lender shall have no further right to collect the Exit Fee with respect to the
transferred Property.


(b)  Borrower Sponsors agree to pay a non-usage fee, with respect to each
calendar quarter during the term of the Commitment, based on the unused amount
of the Commitment (the “Non-Usage Fee”).  The Non-Usage Fee shall be an amount
equal to A x (B - C) x (D/E), where A equals .25%; B equals the maximum amount
of the Commitment; C equals the average daily outstanding principal balance of
the sums of all the Loans during the calendar quarter; D equals the actual
number of days elapsed during the calendar quarter; and E equals 360.  Each
Non-Usage Fee shall be due and payable to the Lender quarterly, in arrears,
within fifteen (15) days after the Borrower Sponsors’ receipt of an invoice for
the Non-Usage Fee from the Lender.  Lender may begin to accrue the foregoing fee
on the Effective Date.   The Non-Usage Fee is fully earned as it accrues, and
Borrower Sponsors shall not be entitled to any refund for the Non-Usage Fee for
any reason.


SECTION 2.06.  Termination of Commitments; Extension of Expiration
Date.  (a) Unless previously terminated, the Commitment shall terminate on the
Expiration Date.

 
9

--------------------------------------------------------------------------------

 



(b)  So long as no Default has occurred and is continuing, Borrower Sponsors may
request that Lender extend the Expiration Date for a period of 1 year.  To
extend the then-applicable Expiration Date, Borrower Sponsors shall provide a
written request to Lender at least 60 days, but no more than 90 days, before the
then-applicable Expiration Date.  Within 30 days of Lender’s receipt of such
extension request, Lender shall notify Borrower Sponsors whether Lender has
elected, in its sole and absolute discretion, to extend the Expiration Date for
a period of 1 year.  The Expiration Date shall in no event be extended if a
Default exists and is continuing at the time of Borrower Sponsors’ extension
request or as of the date which would have been the Expiration Date, and in such
event the Commitment shall expire on the previously applicable Expiration
Date.  The extension of the Expiration Date shall have no affect on the Maturity
Date of any Note.


(c)  For avoidance of doubt, Lender may, after Borrower Sponsors’ request to
extend, elect to extend, or not to extend, the Expiration Date for any reason or
no reason at all.  Borrower Sponsors expressly understand, acknowledge and agree
that Lender has no obligation of any kind to extend the Expiration Date, the
Borrower Sponsors have no right or ability to rely upon such extension and no
such reliance would be reasonable under the circumstances.


(d)  If Lender, in its sole and absolute discretion, elects to extend the
Commitment for an additional year, a condition of the effectiveness of such
extension shall be that Borrower Sponsors pay to Lender, and Lender receive, a
fee equal to 0.15% of the total Commitment, together with all other amounts to
be reimbursed to Lender pursuant to the terms of this Credit Agreement.


SECTION 2.07.  Repayment of Loans; Evidence of Debt.  (a) Each Borrower Sponsor,
jointly and severally with each Maker on a Note, hereby unconditionally promises
to pay to Lender the then unpaid principal amount of each Loan made pursuant to
this Credit Agreement, and all accrued and outstanding interest thereon, on the
applicable Maturity Date.


(b)  Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the total indebtedness of all SPE Subsidiaries to Lender
resulting from each Loan made by Lender pursuant to this Credit Agreement,
including (i) the amounts of principal and interest payable from time to time
hereunder and (ii) the amount of any sum received by Lender.


(c)  The entries made in the accounts maintained pursuant to paragraph (b) shall
be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of Holder to maintain such accounts or any
error therein shall not in any manner affect the obligation to repay the Loans
in accordance with the terms of this Credit Agreement and each Note.


SECTION 2.08.  Prepayment of Loans.  Each Note shall provide for the
following:  (a)  the applicable SPE Subsidiary shall have the right at any time
and from time to time to prepay any Loan in whole or in part, in accordance with
this Section.  The SPE Subsidiary shall notify Lender (i) in writing or (ii) by
telephone (confirmed by telecopy) of any prepayment hereunder not later than
11:00 a.m., Phoenix time, three Business Days before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing as provided in
Section 2.02.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.


SECTION 2.09.  Fees.  All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to Lender.  Fees paid shall not be refundable
under any circumstances.



 
10

--------------------------------------------------------------------------------

 

SECTION 2.10.  Interest.  (a)  The Loans shall bear interest at the Adjusted
LIBOR Rate  in effect for such Borrowing, subject to Section 2.11 below.


(b)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable pursuant to this Credit Agreement or the
other Loan Documents is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan, or
(ii) in the case of any other amount, 2% plus the Base Rate.


(c)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, and on the applicable Maturity Date; provided that
in the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.


(d)  All interest hereunder shall be computed on the basis of a year of 360
days, for the actual number of days in the year.  The applicable Base Rate,
Adjusted LIBOR Rate or LIBOR Rate shall be determined by Lender, and such
determination shall be conclusive absent manifest error.


SECTION 2.11.  Alternate Rate of Interest.  If for any Borrowing:


(a) Lender determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBOR Rate or the LIBOR Rate, as applicable; or


(b) Lender is advised that the Adjusted LIBOR Rate or the LIBOR Rate, as
applicable,  will not adequately and fairly reflect the cost to Lender of making
or maintaining its Loan;


then the Lender shall give notice thereof to the Borrower Sponsors by telephone
or telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower Sponsors that the circumstances giving rise to such notice no
longer exist, all Borrowings shall, immediately begin accruing interest at the
Base Rate (subject to any increase pursuant to Section 2.10).  Upon Lender’s
notification that the circumstances giving rise to events no longer exist, then
all Loans shall once again accrue interest at the rate set forth in Section
2.10, commencing on the Interest Reset Day of the next successive calendar month
immediately following such notification.


SECTION 2.12.  Increased Costs.  (a)  If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate); or


(ii) impose on Lender or the London interbank market any other condition
affecting this Credit Agreement or Loans made by Lender;


and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by Lender
(whether of principal, interest or otherwise), then the Borrower Sponsors will
pay to Lender, such additional amount or amounts as will compensate Lender for
such additional costs incurred or reduction suffered.



 
11

--------------------------------------------------------------------------------

 

(b)  If Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on Lender's or on
the capital of Lender's holding company, if any, as a consequence of this Credit
Agreement or the Loans made by Lender to a level below that which Lender or
Lender's holding company could have achieved but for such Change in Law (taking
into consideration Lender's policies and the policies of Lender's holding
company with respect to capital adequacy), then from time to time the Borrower
Sponsors will pay to Lender such additional amount or amounts as will compensate
Lender or Lender's holding company for any such reduction suffered.


(c)  A certificate of Lender setting forth the amount or amounts necessary to
compensate Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) shall be delivered to the Borrower Sponsors and shall be
conclusive absent manifest error.  The Borrower Sponsors shall pay Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)  Failure or delay on the part of Lender to demand compensation pursuant to
this Section shall not constitute a waiver of Lender's right to demand such
compensation; provided that the Borrower Sponsors shall not be required to
compensate Lender pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that Lender, as the case may be,
notifies the Borrower Sponsors of the Change in Law giving rise to such
increased costs or reductions and of Lender's intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.


SECTION 2.13.  Intentionally Omitted.


SECTION 2.14.  Taxes.  (a)  All payments by Borrower Sponsors and SPE
Subsidiaries shall be made free and clear of and without deduction for any
Taxes; provided that if the Borrower Sponsor or SPE Subsidiary is required to
deduct any Taxes from such payments, then the sum payable shall be increased as
necessary so that after making all required deductions Lender receives an amount
equal to the sum it would have received had no such deductions been made.


(b)  The Borrower Sponsors shall indemnify Lender within 10 days after written
demand therefor, for the full amount of any Taxes paid by the Lender on or with
respect to any payment by or on account of any obligation of the Borrower
Sponsors hereunder and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto.  A certificate as to the amount of such
payment or liability delivered to the Borrower Sponsors by Lender shall be
conclusive absent manifest error.


(c)  If Lender determines, in its sole discretion, that it has received a refund
of any Taxes with respect to which the Borrower Sponsors or an SPE Subsidiary
has paid additional amounts pursuant to this Section 2.14, it shall pay over
such refund to such party (but only to the extent of additional amounts paid by
such party under this Section 2.14 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of Lender and without interest;
provided, that the such party agrees to repay the amount paid over to it (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Lender in the event Lender is required to repay such refund to
such Governmental Authority.  This Section shall not be construed to require
Lender to make available its tax returns (or any other confidential information)
to the Borrower Sponsors or any other Person.


SECTION 2.15.  Payments Generally.  The Borrower Sponsors shall make, or cause
to be made, each payment required to be made hereunder in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest

 
12

--------------------------------------------------------------------------------

 

thereon.  All payments shall be made to Lender at its offices at 201 No. Central
Avenue, 21st Floor, Phoenix, Arizona 85001-0071, except that payments pursuant
to Sections 2.14 and 8.03 shall be made directly to the Persons entitled
thereto.  All payments hereunder shall be made in dollars.


SECTION 2.16.  Mitigation Obligations.  If Lender requests compensation under
Section 2.12, or if any Borrower Sponsor is required to pay any additional
amount to Lender or any Governmental Authority for the account of Lender
pursuant to Section 2.14, then Lender shall use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of Lender, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as
the case may be, in the future and (ii) would not subject Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to
Lender.  The Borrower Sponsors hereby agrees to pay all reasonable costs and
expenses incurred by Lender in connection with any such designation or
assignment.


ARTICLE III
Representations and Warranties


The Borrower Sponsors each represent and warrant to Lender that, as of the
Effective Date and as of the date of each Borrowing:


SECTION 3.01.  Organization; Powers.  Each of the Borrower Sponsors is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every juris­diction where such qualification is required.  On the
date of each Borrowing, each of Borrower Sponsors and each SPE Subsidiary shall
be duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every juris­diction where such qualification is required, and by
accepting a Loan, each of Borrower Sponsors and each SPE Subsidiary shall be
representing that the foregoing is true and correct.


SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Borrower Sponsor's corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action.  This Credit Agreement
has been duly executed and delivered by the Borrower Sponsors and constitutes a
legal, valid and binding obligation of the Borrower Sponsors, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  Each Note shall have been duly executed and
delivered by Borrower Sponsors and each SPE Subsidiary, and shall constitute a
legal, value and binding obligation of each such party, enforceable in
accordance with its terms, subject only to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the

 
13

--------------------------------------------------------------------------------

 

Borrower Sponsors or any SPE Subsidiary, or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower Sponsors, any SPE
Subsidiary or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower Sponsors or any SPE Subsidiary, and (d) will
not result in the creation or imposition of any lien on any asset of the
Borrower Sponsors or any SPE Subsidiary, except the liens of the Deed of Trust.


SECTION 3.04.  Properties.  (a)  A Borrower Sponsor or a SPE Subsidiary has good
title to, or valid leasehold interests in, all real and personal property
material to the Collateral, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such Collateral for its intended purposes.


(b)  A Borrower Sponsor or a SPE Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower Sponsor or SPE
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.


SECTION 3.05.  Compliance with Laws and Agreements.  Each Borrower Sponsor and
each SPE Subsidiary is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.


SECTION 3.06.  Investment Company Status.  Neither Borrower Sponsor nor any SPE
Subsidiary is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.07.  Taxes.  Each Borrower Sponsor and each SPE Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower Sponsor or such SPE Subsidiary has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.08.  Disclosure.  All agreements, instruments and corporate or other
restrictions to which a Borrower Sponsor is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect are disclosed in AMERCO’s filings on the
“EDGAR” system of the Security and Exchange Commission.  No reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower Sponsors to Lender in connection with the negotiation of this Credit
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, each  Borrower Sponsor
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.


ARTICLE IV
Conditions


SECTION 4.01.  Effective Date.  The obligations of Lender to make any Loans
pursuant

 
14

--------------------------------------------------------------------------------

 

to this Credit Agreement shall not become effective until the date on which
Lender shall have received:


(a)  either (i) a counterpart of this Credit Agreement signed on behalf of
Borrower Sponsors or (ii) written evidence satisfactory to Lender (which may
include telecopy transmission of a signed signature page of this Credit
Agreement) that such party has signed a counterpart of this Credit Agreement;


(b)  a fully executed Master Guaranty, fully executed by the Master Guarantor;


(c)  a fee equal to 0.15% of the total Commitment, and all other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
expenses to be reimbursed or paid by the Borrower Sponsors hereunder;


(d)  an opinion of counsel from in-house counsel to the Borrower Sponsors and
Master Guarantor stating that (i) each entity comprising Borrower Sponsors and
Master Guarantor is duly formed and in good standing, and qualified to do
business in all jurisdictions where such qualification is required, except where
the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect, (ii) all Loan Documents have been duly executed by
Borrower Sponsors and Master Guarantor and are enforceable in accordance with
their terms, and (iii) the execution of the Loan Documents shall not violate any
Legal Requirements applicable to Borrower Sponsors or Master Guarantor; and


(e)  such documents and certificates as the Lender or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower Sponsors, the authorization of the Transactions all in form and
substance satisfactory to the Lender and its counsel.


SECTION 4.02.  Each Credit Event.  The obligation of Lender to make a Loan on
the occasion of any Borrowing in accordance with Section 2.03, is subject to the
satisfaction of the following conditions:


(a)  The representations and warranties of the Borrower Sponsors set forth in
this Credit Agreement shall be true and correct on and as of the date of such
Borrowing.


(b)  At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.


(c)  Lender shall have received and approved, in its sole discretion, the
following documentation for each Property securing the Loan, and approved the
Property:


(i)  initially, the following information: (A) a description of the Property
including the number of units, square footage, location, street address and
other pertinent information; (B) a detailed description of the unit mix,
including the size, rental terms and amenities for each type of unit; (C) to the
extent available, an historic cash flow and occupancy schedule, showing the cash
flow and occupancy rates for the Property for the prior trailing 36 months, on a
month-by-month basis (or such shorter period as may be available); and (D)
ground lease information, if applicable.


(ii)  provided Lender indicates its preliminary approval of the Property based
on the information received in subsection (i) above, in its sole discretion, the
following additional information: (A) an Appraisal (and Borrower Sponsors will
provide, to the appraiser and to Lender, access to all information necessary for
completion of the Appraisal); (B) an environmental inspection report; (C) a
title commitment for issuance of the Lender’s Title Policy, and copies of all
“Schedule B” documentation related thereto; (D) all deliveries and satisfaction
of all requirements to cause the Title

 
15

--------------------------------------------------------------------------------

 

Company to irrevocably commit to issue the Lender’s Title Policy; (E) insurance
certificates showing that the Property complies with the insurance requirements
set forth in the Deed of Trust; (F) a standard flood hazard determination form
if the Property is in a FEMA flood zone; (G) a seismic activity report if the
Property is in a seismic zone; and (H) such additional information as may be
reasonably requested by Lender to verify that the Property complies with all
Legal Requirements.


(iii) Borrower Sponsors may submit or provide access to all information in
subsection (i) above and request that Lender simultaneously proceed to obtain
the Appraisal; however, unless such a request is made by Borrower Sponsors,
Lender shall endeavor to preliminarily approve the Property information
submitted in subsection (i) above before ordering the Appraisal.


(iv)  Borrower Sponsors shall provide such information via electronic access to
a web portal providing access to current Property-related information (with
Lender’s access limited to any such proposed Property and Properties that secure
Loans).  Lender shall have access to such web portal containing updated
Property-related information (for such Properties securing Loans) at all times
while Loans are outstanding.


(d)           Lender shall have received the following information for the SPE
Subsidiary that owns, or will acquire, the Property:


(i)  certified copies of all organization documents sufficient to show, to
Lender’s satisfaction, the due formation and good standing (in the jurisdiction
of formation and in the location where the Property is located) of such SPE
Subsidiary;


(ii)  the tax identification number of the SPE Subsidiary;


(iii)  a copy of the operating agreement or bylaws of the SPE Subsidiary,
together will all amendments and modifications to the same, and documentation
sufficient to establish the authority of the SPE Subsidiary to execute the Note
and perform its applicable obligations associated with the Transactions,
satisfactory to Lender, in Lender’s sole discretion; and


(iv) an opinion of in-house counsel from the counsel to the Borrower Sponsors
and SPE Subsidiary stating that the SPE Subsidiary is duly formed and in good
standing in the jurisdiction of formation and the location of the Property, and
that the party executing the loan documentation set forth in subsection (e)
below on behalf of Borrower Sponsors, Master Guarantor and SPE Subsidiary are
authorized to do so, and that such execution shall not violate any Legal
Requirements applicable to Borrower Sponsors, Master Guarantor or the SPE
Subsidiary.


(e)           Lender shall have received the following loan documentation from
Borrower Sponsors, the SPE Subsidiary, and Master Guarantor, as applicable, for
each such Loan (and each Property):


(i)  a Note, in the form of Exhibit B attached hereto, executed by the
applicable SPE Subsidiary, as Maker, in favor of Lender, as Holder, in the
principal amount of the Loan;


(ii)  a fully executed Deed of Trust, in a form acceptable to Lender, related to
the Property or Properties that is the subject of the Loan, which Deed of Trust
shall have been recorded or is prepared to be recorded in the Official Records
of the county in which the Property is located;


(iii) a fully executed Environmental Indemnity Agreement, in the form of Exhibit
C attached hereto, related to the Property or Properties that is the subject of
the Loan;

 
16

--------------------------------------------------------------------------------

 



(iv)  a certificate of no material pending litigation, in the form of Exhibit D
attached hereto, executed by Borrower, Master Guarantor and SPE Subsidiary;


(v)   a Note Guaranty executed by the parent of the SPE Subsidiary and Master
Guarantor, in the form of Exhibit E; and


(vi)  UCC-1 filing statements to be recorded in the county where the Property is
located and the central filing location of the state of formation for the SPE
Subsidiary.


(f)           If a Loan is for $10,000,000 or more, Lender shall have received
an opinion from local counsel for Lender stating that the Deed of Trust is
enforceable in the jurisdiction where the Property is located; and


(g)           A settlement statement (or other internally prepared statement)
prepared by Lender or the Title Company setting forth all costs to be paid and
reimbursed by the parties in connection with the Loan, including, amounts
necessary to cause the Title Company to issue the Lender’s Title Policy.


(h)           Borrower Sponsors shall have paid (or authorized Lender to
withhold from Loan proceeds) all reasonable costs and fees associated with
Lender’s due diligence on the Property and the SPE Subsidiary and to otherwise
reimburse Lender for amounts as required pursuant to this Credit Agreement, and
such other amounts as are required from Borrower Sponsors and/or the SPE
Subsidiary as shown on the settlement statement prepared in accordance with
subsection (g) above.


ARTICLE V
Affirmative Covenants


Until the Commitment has expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each Borrower Sponsor covenants and agrees with Lender that:


SECTION 5.01.  Notices of Material Events.  The Borrower Sponsors will furnish
to Lender prompt written notice of the following:


(a) the occurrence of any Default; and


(b) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Sponsors setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.


SECTION 5.02.  Existence; Conduct of Business.  The Borrower Sponsors will, and
will cause each SPE Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business.


SECTION 5.03.  Maintenance of Properties; Insurance.  (a) Borrower Sponsors
shall maintain, or cause to be maintained, with respect to the Properties, the
following types and amounts of

 
17

--------------------------------------------------------------------------------

 

insurance (which may be included under a blanket insurance policy), in addition
to such other insurance as Lender requires pursuant to the terms of this Credit
Agreement:


(i)           Insurance against loss, damage or destruction by fire and other
casualty, including theft, vandalism and malicious mischief, flood (if the
Property is in a location designated by the Federal Emergency Management
Administration as a Special Flood Hazard Area), boiler explosion, plate glass
breakage, sprinkler damage, all matters covered by a standard extended coverage
endorsement, special coverage endorsement commonly known as an “all risk”
endorsement, insuring the Properties for not less than 100% of their full
insurable replacement cost.
 
(ii)           Commercial general liability and property damage insurance,
including a products liability clause, covering Lender and Borrower Sponsors and
the SPE Subsidiary owner against bodily injury liability, property damage
liability and automobile bodily injury and property damage liability, including
without limitation any liability arising out of the ownership, maintenance,
repair, condition or operation of the Properties or adjoining ways, streets or
sidewalks.  Such insurance policy or policies shall contain a “severability of
interest” clause or endorsement which precludes the insurer from denying the
claim of either Borrower or Lender because of the negligence or other acts of
the other and shall be in amounts of not less than $2,000,000.00 per injury and
occurrence with respect to any insured liability, whether for personal injury or
property damage.
 
(b)           All insurance policies shall:


(i)           Provide for a waiver of subrogation by the insurer as to claims
against Lender, its employees and agents and provide that such insurance cannot
be unreasonably cancelled, invalidated or suspended on account of the conduct of
Borrower Sponsors, the SPE Subsidiary, or any officers, directors, employees or
agents of Borrower Sponsors or SPE Subsidiary (or an Affiliated entity);
 
(ii)           Provide that any “no other insurance” clause in the insurance
policy shall exclude any policies of insurance maintained by Lender and that the
insurance policy shall not be brought into contribution with insurance
maintained by Lender;
 
(iii)           Contain a standard without contribution mortgage clause
endorsement in favor of Lender and its successors and assigns as their interests
may appear and any other lender designated by Lender;
 
(iv)           Provide that the policy of insurance shall not be terminated,
cancelled or substantially modified without at least thirty (30) days’ prior
written notice to Lender and to any lender covered by any standard mortgage
clause endorsement;
 
(v)           Be issued by insurance companies licensed to do business in the
state in which the Property is located and which are rated A or better by Best’s
Key Rating Guide or otherwise approved by Lender; and
 
(vi)           Provide that the insurer shall not deny a claim because of the
negligence of any of Borrower Sponsors, an SPE Subsidiary, anyone acting for a
Borrower Sponsor or an SPE Subsidiary or any tenant or other occupant of the
Properties.
 
Each Borrower Sponsor expressly understands and agrees that the foregoing
minimum limits of insurance

 
18

--------------------------------------------------------------------------------

 

coverage shall not limit the liability of such Borrower Sponsor for acts or
omissions as provided in this Credit Agreement.  All liability insurance
policies (with the exception of worker’s compensation insurance to the extent
not available under statutory law) shall designate Lender and its successors and
assigns as additional insureds as their interests may appear and shall be
payable as set forth in the Deed of Trusts.  All such policies shall be written
as primary policies, with deductibles or self-insured retentions not to exceed
$5,000,000 for the coverage described in Subsection (a)(ii), or $500,000 for all
other coverages required hereunder.  Any other policies, including any policy
now or hereafter carried by Lender, shall serve as excess coverage.  Borrower
Sponsors shall procure (or cause to be procured) policies for all insurance for
periods of not less than one year and shall provide to Lender certificates of
insurance or, upon Lender’s request, duplicate originals of insurance policies
evidencing that insurance satisfying the requirements of this Credit Agreement
is in effect at all times.




SECTION 5.04.  Books and Records; Inspection Rights.  The Borrower Sponsors, and
each SPE Subsidiary, will keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.  The Borrower will permit, and shall cause any
SPE Subsidiary to permit, any representatives designated by Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.


SECTION 5.05.  Compliance with Laws.  The Borrower Sponsors will, and will cause
each of its SPE Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
 
SECTION 5.06.  Use of Proceeds.  The proceeds of the Loans will be used only for
corporate purposes.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.


SECTION 5.07   Financial Reporting.  The Borrower Sponsors will furnish to the
Lender the following:


(a)           Within 60 days after each quarterly period, the financial
statements of AMERCO and its subsidiaries, prepared and presented on a
consolidated basis in accordance with GAAP, including a balance sheet as of the
end of that period, and income statement for the period, and, if requested at
any time by the Lender, statements of cash flow and retained earnings for that
period, all certified as correct by one of its authorized agents.


(b)           Within 120 days after and as of the end of each of its fiscal
years, the financial statements of AMERCO and its subsidiaries, prepared and
presented on a consolidated basis in accordance with GAAP, including a balance
sheet and statement of income, cash flow and retained earnings, such financial
statements to be prepared audited by an independent certified public accountant
of recognized standing satisfactory to the Lender.


ARTICLE VI
Negative Covenants


Until the Commitment has expired or terminated and the principal of and interest
on each Loan and all fees payable hereunder have been paid in full the Borrower
Sponsors covenant and agree

 
19

--------------------------------------------------------------------------------

 

with the Lender that:


SECTION 6.01.  Equity Interests.  No Borrower Sponsor shall issue, sell or
otherwise dispose of any ownership or other equity interests in any of the SPE
Subsidiaries owning the Collateral that is held as security for a Loan remaining
as part of the total Commitment.


SECTION 6.02.  Fundamental Changes.  No Borrower Sponsor shall (1) engage in any
business activities substantially different from those in which the Borrower
Sponsor is presently engaged; (2) cease operations, liquidate, transfer all or
substantially all its assets, or dissolve; or (3) enter into any arrangement
with any Person providing for the leasing by the Borrower Sponsor of any portion
of the Collateral which has been sold or transferred by the Borrower Sponsor to
such Person.


SECTION 6.03.  Government Regulation.  No Borrower Sponsor shall (1) be or
become subject at any time to any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list) that prohibits or limits Lender from making any advance or extension of
credit to such Borrower Sponsor (or its subsidiary) or from otherwise conducting
business with the Borrower Sponsor, or (2) fail to provide documentary and other
evidence of Borrower Sponsor's identity (or the identity of an SPE Subsidiary)
as may be requested by Lender at any time to enable Lender to verify Borrower's
identity or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.


ARTICLE VII
Defaults


If any of the following events ("Defaults") shall occur:


 
    (a)  the SPE Subsidiary shall fail to pay any principal of or interest on
any Loan within five (5) Business Days of when the same shall become due and
payable, whether as a regularly scheduled due date or a date fixed for
prepayment or otherwise;



 
    (b) any representation or warranty made or deemed made by or on behalf of
the Borrower Sponsors or any Borrower Subsidiary in or in connection with this
Credit Agreement or any amendment or modification hereof or waiver hereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Credit Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been materially
incorrect when made or deemed made;



 
    (c)  a Borrower Sponsor shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02 or 5.06 or in Article VI;



 
    (d)  a Borrower Sponsor shall fail to observe or perform any covenant,
condition or agreement contained in this Credit Agreement (other than those
specified in any other clause of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from Lender to the
Borrower Sponsor, provided, however, if such matter cannot reasonably be cured
within such 30 day period and Borrower Sponsor commences curing such matter
within such 30 day period, and thereafter diligently prosecutes such cure, such
Borrower Sponsor shall have an additional 90 day period in which to cure such
matter;



 
    (e) if AMERCO, any subsidiary of AMERCO, any Borrower Sponsor, any SPE
Subsidiary or any other Borrower Subsidiary, in each case that is not a that is
not an Excluded Subsidiary, shall fail to make any payment (whether of principal
or interest and regardless of


 
20

--------------------------------------------------------------------------------

 

amount) in respect of any Debt that is in excess of $15,000,000, or if AMERCO,
any subsidiary of AMERCO, any Borrower Sponsor, any SPE Subsidiary or any other
Borrower Subsidiary, in each case that is not an Excluded Subsidiary, shall 
default or fail to observe or perform any other covenants or obligations
contained within the documentation evidencing any Debt in excess of $15,000,000,
in each case, which results in the occurrence of a default or event of default
with respect to such Debt, beyond any applicable grace or cure period;


 
    (f)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of  AREC, UHC FL, any SPE Subsidiary or, with respect to any of the
foregoing, any of its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for AREC, UHC FL, any
SPE Subsidiary or, with respect to any of the foregoing, for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;



 
    (g)  any of AREC, UHC FL or an SPE Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Borrower Subsidiary or for a
substan­tial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the fore­going;



 
    (h)  any Borrower Sponsor or any SPE Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
or



 
    (i)  one or more final, non-appealable judgments for the payment of money in
an aggregate amount $15,000,000 or more above any applicable and undisputed
insurance coverage shall be rendered against one or more of AREC, UHC FL or any
SPE Subsidiary and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of AREC, UHC FL or any SPE Subsidiary to enforce any such judgment;



then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, Lender may, by notice to the Borrower
Sponsors, take either or both of the following actions, at the same or different
times:  (A) terminate the Commitment, and thereupon the Commitment shall
terminate immediately, (B) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
Sponsors and each SPE Subsidiary accrued hereunder or under the Notes, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower
Sponsors and, upon acceptance of any Loan, each SPE Subsidiary; and (C) exercise
any or all remedies available to it under the Loan Documents, at law and in
equity; and in case of any event with respect to the events described in clause
(g) or (h) of this Article, the Commitment shall automatically terminate and the
principal of the Loans

 
21

--------------------------------------------------------------------------------

 

then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower Sponsors and any SPE Subsidiary accrued hereunder or
under any of the Notes, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower Sponsors and, upon acceptance of any Loan, each
SPE Subsidiary.


ARTICLE VIII
Miscellaneous


SECTION 8.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email (with
receipt confirmed), as follows:


 
    (i)  if to a Borrower Sponsor, 1325 Airmotive Way, Suite 100, Reno, Nevada
89502, Attention of Kevin Harte, Telecopy No. 775-688-6338
(Kevin_Harte@uhaul.com);



 
with a copy to:



 
Amerco Real Estate Company, 2727 No. Central Avenue, Phoenix, Arizona 85004,
Attention of Jennifer Settles, Telecopy No. 602-263-6173
(Jennifer_Settles@uhaul.com); and



 
    (ii)  if to Lender, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 201 North Central Avenue, 21st Floor, Phoenix, Arizona 85001, Attention
of Gene L. Coffman, Telecopy No. 602-221-1259 (gene.l.coffman@chase.com).



(b)  Lender or the Borrower Sponsors may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Credit Agreement shall be deemed to have been given on
the date of receipt.


SECTION 8.02.  Waivers; Amendments.  (a)  No failure or delay by Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Lender hereunder are cumulative
and are not exclusive of any rights or remedies that it would otherwise
have.  No waiver of any provision of this Credit Agreement or consent to any
departure by the Borrower Sponsors therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether Lender may have had notice or knowledge of such Default at
the time.


(b)  Neither this Credit Agreement nor any provision hereof, or of any Loan
Document, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower Sponsors and the Lender.



 
22

--------------------------------------------------------------------------------

 

SECTION 8.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower Sponsors
shall pay all reasonable out-of-pocket expenses incurred by Lender and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for Lender, in connection with the preparation of this Credit Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) including
the fees, charges and disbursements of any counsel for Lender, in connection
with the enforcement or protection of its rights in connection with this Credit
Agreement, including its rights under this Section, or in connection with the
Loans made hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.


(b)  The Borrower Sponsors shall indemnify Lender, and each Related Party of
Lender (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Credit Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Borrower Sponsor or any SPE Subsidiary, or any Environmental
Liability related in any way to Borrower Sponsors or any SPE Subsidiary, (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, or (v) any
Borrower Sponsor’s or any SPE Subsidiary’s operations of, or relating in any
manner to, the Collateral, whether relating to its original design or
construction, latent defects, alteration, maintenance, use by Borrower Sponsors,
any SPE Subsidiary or any Person thereon, supervision or otherwise, or from any
breach of, default under or failure to perform any term or provision of this
Credit Agreement by Borrower Sponsors, its officers, employees, agents or other
persons; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the negligence or willful misconduct of such
Indemnitee; provided, however, that the term “negligence” shall not include
negligence imputed as a matter of law to any of the Indemnitees solely by reason
of any Borrower Sponsor’s or any SPE Subsidiary’s interest in the Collateral or
any Borrower Sponsor’s or any SPE Subsidiary’s failure to act in respect of
matters which are or were the obligation of Borrower Sponsors or an SPE
Subsidiary under the Loan Documents.


(c)  To the extent permitted by applicable law, the Borrower Sponsors shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement or any agreement or instrument contemplated hereby,
the Transactions or any Loan or the use of the proceeds thereof.


(d)  All amounts due under this Section shall be payable promptly after written
demand therefor.


SECTION 8.04.  Successors and Assigns.  The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower
Sponsors may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Lender in its sole discretion
(and any attempted assignment or transfer by the Borrower Sponsors without such
consent shall be null and void).  Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, and, to the
extent

 
23

--------------------------------------------------------------------------------

 

expressly contemplated hereby, the Related Parties of Lender) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.


SECTION 8.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower Sponsors herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Credit Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Credit Agreement and the making
of any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Credit Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.05,
2.12, 2.13, 2.14 and 8.03 shall survive and remain in full force and effect
regardless of the consummation of the Transactions contemplated hereby, the
repayment of the Loans, or the termination of this Credit Agreement or any
provision hereof.


SECTION 8.06.  Counterparts; Integration; Effectiveness.  This Credit Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Credit Agreement and
any separate letter agreements with respect to fees payable to Lender constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01 (and
except that no Loan shall be advanced until the conditions in Section 4.02 are
satisfied), this Credit Agreement shall become effective when it shall have been
executed by Lender and when Lender shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Credit Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.


SECTION 8.07.  Severability.  Any provision of this Credit Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 8.08.  Intentionally Omitted.


SECTION 8.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Credit Agreement shall be construed in accordance with and
governed by the law of the State of Arizona.


(b)  Each Borrower Sponsor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of Arizona and of the United States District Court of the District of
Arizona, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Credit Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Arizona State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Credit Agreement shall affect any right that
Lender may otherwise have to bring any action or proceeding relating to this
Credit Agreement

 
24

--------------------------------------------------------------------------------

 

against any Borrower Sponsor or its properties in the courts of any
jurisdiction.


(c)  Each Borrower Sponsor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)  Each party to this Credit Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01.  Nothing in this
Credit Agreement will affect the right of any party to this Credit Agreement to
serve process in any other manner permitted by law.


SECTION 8.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) BETWEEN THE BORROWER
SPONSORS AND THE LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS CREDIT
AGREEMENT OR THE OTHER LOAN DOCUMENTS.  THIS PROVISION IS A MATERIAL INDUCEMENT
TO LENDER TO PROVIDE THE FINANCING DESCRIBED IN THIS CREDIT AGREEMENT.


SECTION 8.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Credit
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Credit Agreement.


SECTION 8.12.  Confidentiality.  Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates' directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Credit Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Credit Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of, or any prospective
assignee of, any of its rights or obligations under this Credit Agreement or
(ii)  any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower Sponsors and their obligations,
(g) with the consent of the Borrower Sponsors or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Lender on a nonconfidential basis from
a source other than the Borrower Sponsors.  For the purposes of this Section,
"Information" means all information received from the Borrower Sponsors relating
to the Borrower Sponsors or its business, other than any such information that
is available to Lender on a non-confidential basis prior to disclosure by the
Borrower Sponsors; provided that, in the case of information received from the
Borrower Sponsors after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.



 
25

--------------------------------------------------------------------------------

 

SECTION 8.13.  Interest Rate Limitation.  The obligations of Borrower Sponsors
under this Credit Agreement and any other Loan Document are subject to the
limitation that payments of interest and late charges shall not be required to
the extent that receipt of any such payment by Lender would be contrary to
provisions of applicable law limiting the maximum rate of interest that may be
charged or collected by Lender.  The portion of any such payment received by
Lender that is in excess of the maximum interest permitted by such law shall be
credited to the principal balance of the Loans or if such excess portion exceeds
the outstanding principal balance of the Loans, refunded to Borrower
Sponsors.  All interest paid or agreed to be paid to Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and/or spread
throughout the full term of this Note (including any renewal or extension
thereof) so that interest for such full term shall not exceed the maximum amount
permitted by applicable law.


SECTION 8.14.  USA PATRIOT Act.  The following notification is provided to
Borrower Sponsors pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower Sponsors:  When a borrower opens an account, if such borrower is an
individual Lender will ask for the borrower's name, taxpayer identification
number, residential address, date of birth, and other information that will
allow Lender to identify the borrower, and if the borrower is not an individual
Lender will ask for the borrower's name, taxpayer identification number,
business address, and other information that will allow Lender to identify the
borrower.  Lender may also ask, if the borrower is an individual to see the
borrower's driver’s license or other identifying documents, and if the borrower
is not an individual to see the borrower's legal organizational documents or
other identifying documents.


SECTION 8.15.  Information.  The Borrower Sponsors agree that Lender may provide
any information or knowledge Lender may have about the Borrower Sponsors or
about any matter relating to this Credit Agreement or the Loan Documents to
JPMorgan Chase & Co., or any of its Affiliates or their successors, or to any
one or more purchasers or potential purchasers of this Credit Agreement or the
Loan Documents.  The Borrower Sponsors agree that Lender may at any time sell,
assign or transfer one or more interests or participations in all or any part of
its rights and obligations in this Credit Agreement and the Loan Documents to
one or more purchasers whether or not related to Lender.


SECTION 8.16. No Representation.    Borrower Sponsors acknowledge and agree that
Lender has made no representations or warranties to Borrower Sponsors that
Borrower Sponsors or an SPE Subsidiary will meet the conditions precedent to a
Loan, or that a particular Property or SPE Subsidiary will be approved by Lender
in connection with a Borrowing.  Further, Borrower Sponsors acknowledge and
agree that the making of a Loan hereunder shall in no way constitute a
representation or guaranty by Lender that it, or its Affiliate, will be willing
to refinance such Loan, including, without limitation, as part of a commercial
mortgage-backed securitization.












[signatures to follow]

 
26

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.




AMERCO REAL ESTATE COMPANY,
a Nevada corporation




By ______________________________
     Name:
     Title:






U-HAUL  CO. OF FLORIDA,
a Florida corporation




By:
______________________________                                                      
        Name:
        Title:




JPMORGAN CHASE BANK, N.A.




By  ______________________________
      Name:
      Title:

 
27

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF BORROWING REQUEST / ELECTION REQUEST




JPMorgan Chase Bank, N.A., as “Lender”
[address]
Attention: ____________________
Telecopy No.: _________________


Re:           Credit Agreement Dated as of ______________ ___, 2011 (the
“Agreement”)


Ladies and Gentlemen:


Pursuant to Section 2.03 of the Agreement, the undersigned hereby
[requests][confirms the request made by telephone on ___________________, 200__]
for a new Borrowing in the amount of $_____________________ (the
“Borrowing”).  The Borrowing will accrue interest based on the Adjusted LIBOR
Rate as determined on the fifth (5th) day of the calendar month immediately
preceding the date of such Borrowing (or if such Borrowing is on the 5th day of
the month, then on the date of such Borrowing), and resetting on the fifth (5th)
day of each successive calendar month.  If the fifth (5th) day of a calendar
month falls on a day other than a Business Day, then the LIBOR Rate shall be
determined as of the next succeeding Business Day, as applicable.


The Borrowing shall be comprised of the Loans secured by the Properties located
in the following locations, which are Properties that Lender has previously
approved in accordance with the relevant provisions of the Agreement:


Property Location:                                           SPE Subsidiary
Owner (BORROWER) and EIN:








The Borrowing is to be effective on __________________, 2011.  We understand
that this request is irrevocable and binding on us and obligates us to accept
the requested Loan on such date.


We hereby certify that (a) the aggregate outstanding principal amount of all
Loans on today’s date is $_______________________, (b) that we will use the
proceeds of the requested Borrowing in accordance with the provisions of the
Agreement, (c) that the representations and warranties of Borrower in the
Agreement are true and correct as of today’s date as though made at and as of
such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (d) no Default or Default has occurred
and is continuing, or will result from the making of the Loan.


AMERCO REAL ESTATE COMPANY,
a Nevada corporation




By:      ____________________________          
Name: ____________________________         
Its:      ________ ____________________          





 
 

--------------------------------------------------------------------------------

 







U-HAUL CO. OF FLORIDA,
a Florida corporation




By: ______________________________                                                       
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF PROMISSORY NOTE



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF ENVIRONMENTAL INDEMNITY





 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF NO PENDING ACTION CERTIFICATE


Pursuant to that certain Credit Agreement dated as of April __, 2011 (as may be
amended, supplemented, replaced and modified from time to time, the
“Agreement”), among JPMORGAN CHASE BANK, N.A. (“Lender”), AMERCO REAL ESTATE
COMPANY, and U-HAUL CO. OF FLORIDA (“UHC FL”), each of AREC AND UHC FL hereby
certifies and warrants to Lender that, as of the date hereof, except as
disclosed on the attached Exhibit A, there are no lawsuits, actions or
proceedings pending, or to the knowledge of such party, threatened before any
court or administrative agency that could reasonably be expected to have a
Material Adverse Effect.  This certificate is being delivered as a condition
precedent to a Borrowing.


All initially capitalized terms not otherwise defined herein shall have the
meaning given such terms by the Agreement.


Dated this _____ day of ____________, 201_.






AMERCO REAL ESTATE COMPANY,
a Nevada corporation




By:      ___________________________            
Name: ___________________________            
Its:      ___________________________            










U-HAUL CO. OF FLORIDA, a Florida corporation






By:      ___________________________           
Name: ___________________________           
Its:      ___________________________           



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


NOTE GUARANTY

